PER CURIAM.
The court of civil appeals has held that Hemphill County’s cause of action for damages for conversion of county property, asserted in a suit against the sheriff and a former sheriff of the county and their bondsman, can be barred by a statute of limitation and is barred by the two-year statute. 406 S.W.2d 267. The primary holding is in conflict with our opinions in Brazos River Authority v. City of Graham, 163 Tex. 167, 354 S.W.2d 99 (1961) and City of Port Arthur v. Tillman, Tex.Civ.App., 398 S.W.2d 750 (1965) in which we held that by virtue of the provisions of Article 5517, Vernon’s Texas Civil Statutes, rights of action held by the governmental entities there named, which includes counties, cannot be barred by any statute of limitation.
Exercising the authority granted by Rule 483, Texas Rules of Civil Procedure, we reverse the judgment of the court of civil appeals without granting writ of error and remand the cause to that court for consideration of the other points of error properly before it.